                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JEFFERSON-11TH STREET, LLC,

              Plaintiff,

      v.                                             Civil Action No. 1:19-cv-1416 (CJN)

DISTRICT OF COLUMBIA, et al.,

              Defendants.


                                 MEMORANDUM OPINION

       Plaintiff Jefferson-11th Street, LLC owns an apartment building in Washington’s

Columbia Heights neighborhood. Compl. ¶ 10, ECF No. 1. The building is outdated and in need

of repair, though it has remained partially occupied in recent years. Id. ¶¶ 10, 15, 21–25. After

Jefferson engaged in a protracted battle with tenants over plans to improve the property and raise

rents, the District of Columbia’s Attorney General intervened and brought a civil suit against

Jefferson in D.C. Superior Court in 2017. Id. ¶ 110. As part of that proceeding, the Superior

Court placed the property in receivership and appointed a receiver to oversee the building’s

rehabilitation under a court-approved plan. Id. ¶¶ 129–40.

       Jefferson subsequently brought this federal lawsuit, alleging that the District’s suit and

the ensuing receivership constitute an uncompensated taking of property under the Fifth

Amendment, id. ¶¶ 153–63, or, in the alternative, a deprivation of property without due process

of law, id. ¶¶ 163–74. 1 The Complaint also alleges a common law tortious interference with




1
 In addition to the District of Columbia, the Complaint names the receiver, Benjamin Gilmore,
as a Defendant in Counts I and II. Id. ¶¶ 153–74.



                                                 1
business expectancy claim against Defendants 2724 11th St. NW Tenants’ Association, Inc.

(“Tenants”) and the Latino Economic Development Corporation of Washington, D.C. (“LEDC”),

an organization allegedly assisting the Tenants in their legal battle.

       Both sets of Defendants moved to dismiss the Complaint under Federal Rule of Civil

Procedure 12(b)(6). See generally Defs. The District of Columbia and Benjamin Gilmore’s Mot.

to Dismiss (“D.C. Mot.”), ECF No. 10; Defs. 2724 11th St. NW Tenants’ Ass’n, Inc. and Latino

Econ. Dev. Corp. of Wash., D.C.’s Mot. to Dismiss (“Tenants’ Mot.”), ECF No 11. The Court

agrees with the District that the ongoing proceedings in Superior Court “are judicial in nature

and implicate important District interests; [that] those proceedings afford [Jefferson] an adequate

opportunity to litigate its federal claims; and [that] there are no extraordinary circumstances

warranting equitable relief.” JMM Corp. v. District of Columbia, 378 F.3d 1117, 1128 (D.C. Cir.

2004). The Court therefore grants the District’s Motion to Dismiss. Because that action

“dismisse[s] all claims over which [the Court] has original jurisdiction,” the Court declines to

exercise supplemental jurisdiction over Count III of the Complaint and grants the Tenants’

Motion to Dismiss. 28 U.S.C. § 1367(c)(3).

                                        I.      Background

       2724 11th Street NW is a century-old, two-story apartment building containing 26

residential apartments. Compl. ¶ 10. Plaintiff acquired the building in 2009 and owns the

property outright. Id. ¶¶ 10–11. The units are rent-controlled and have not been updated in

some time, so the tenants’ rent is significantly below the market rate in the neighborhood. Id.

¶¶ 16–19. Because of the low rents and the moderate level of occupancy, the operation is not

profitable. Id. ¶ 19. The building “lacks central air conditioning[] and requires major structural

repairs . . . and major improvements to or replacement of all systems.” Id. ¶ 23. It also needs




                                                  2
“substantial interior repairs and rehabilitation, including repair and replacement of many interior

floors, walls, and ceilings, some of which are known to cover asbestos and lead paint.” Id. ¶ 24.

       Beginning in 2012, Jefferson began the first of its several attempts to overhaul the

building. Id. ¶ 26. It tried to secure approval from a sufficient number of tenants to institute a

voluntary rehabilitation plan that would have completely renovated the property and raised rents

accordingly. Id. ¶¶ 27–28. The tenants did not agree. Id. ¶ 29. Jefferson then turned to the

administrative process, filing a hardship petition with the District government to obtain

permission to upgrade the property and raise rents unilaterally. Id. ¶¶ 32–35. Individual tenants,

allegedly aided by LEDC, filed objections to the hardship petition. Id. ¶ 39. The newly

incorporated Tenants Association then filed its own tenants’ petition, seeking the government’s

assistance in remediating existing D.C. Housing Code violations. Id. ¶¶ 43–46. Several rounds

of administrative petitions, hearings, and orders followed, along with multiple property

inspections that found dozens of code violations in each instance. Id. ¶¶ 46–97. Jefferson

alleges that it resolved most of the violations at substantial cost. Id. One inspection turned up

evidence of mold in several units, prompting individual tenants to file a lawsuit in Superior Court

to force Jefferson to alleviate the mold problem. Id. ¶¶ 98–102, 106–109.

       On April 24, 2017, the District’s Attorney General filed a three-count suit against

Jefferson in D.C. Superior Court, seeking the appointment of a receiver to take control of the

property and renovate it under the Tenant Receivership Act, D.C. Code. §§ 42-3651.01–.08;

injunctive relief under the same statute, id.; and money damages for alleged unfair trade practices

in violation of the District’s Consumer Protection Procedures Act, id. §§ 28-3901–13. Compl.

¶¶ 110–12. Parallel administrative proceedings continued. Id. ¶¶ 114–21. Jefferson resolved

many of the outstanding code violations and proposed to the Court a plan to abate the remainder,




                                                 3
but the District continued to conduct new inspections and to identify even more problems. Id.

¶¶ 122–28. The Superior Court therefore rejected Jefferson’s proposal and granted the District’s

petition to appoint Defendant Benjamin Gilmore as receiver with “sole and plenary authority to

collect rents, operate the Property in accordance with the powers conferred by the [Tenant

Receivership Act], and abate not merely the housing code violations alleged in the [District’s]

complaint, but all violations that currently exist or may exist in the future at the Property while

the [receivership] is in effect.” Id. ¶¶ 128–30 (internal quotation omitted).

       Thereafter, Gilmore submitted two potential abatement plans for the Court’s review. Id.

¶ 131. The Court adopted the more extensive of the two, requiring Jefferson to contribute over

$2 million toward the property’s complete overhaul, as well as more than $260,000 to pay for the

tenants to relocate temporarily during construction. Id. ¶¶ 139–43. The Superior Court declined

to amend certain aspects of the plan at Jefferson’s request, though it permitted Jefferson to

negotiate with Gilmore to fund desired projects that exceeded the planned upgrades so as to

accomplish all new work at the same time. Id. ¶¶ 144–46. As work began, Gilmore revised his

cost estimate upwards. Id. ¶¶ 147–49. He also declined to amend his plan at Jefferson’s request,

even though Jefferson pointed out that some of the planned work (such as replacing the

building’s boiler rather than installing a central climate control system) would preclude future

upgrades and would require the new work to be torn out and started from scratch. Id. ¶¶ 150–51.

       Jefferson then turned to the federal courts for assistance. On May 15, 2019, it filed this

lawsuit under 42 U.S.C. § 1983, seeking a declaration that the District’s litigation and the

Superior Court’s actions constitute an impermissible taking of private property under the

Constitution’s Fifth Amendment, id. at 31, or, in the alternative, money damages for a

deprivation of private property without due process, id. at 32. The Complaint also seeks




                                                  4
damages from the Tenants’ Association and LEDC for allegedly scheming to thwart Jefferson’s

rehabilitation plans and thereby tortiously interfering with its business expectations. Id.

        Both sets of Defendants move to dismiss. See generally D.C. Mot.; Tenants’ Mot. The

District first argues that the Court should abstain from this dispute under Younger v. Harris, 401

U.S. 37, 41 (1971). See D.C. Mot. at 6–8. It also argues that Defendant Gilmore is immune

from suit as the Superior Court’s agent, id. at 8–9, and that the Complaint fails to state a takings

claim, id. at 9–16. The Tenants argue that the Noerr-Pennington Doctrine bars any suit against

them for legitimately exercising their First Amendment rights, Tenants’ Mot. at 7–11, and

alternatively that the Complaint fails to state a claim for tortious interference with business

expectancy, id. at 11–16. Because the Court resolves the District’s Motion on the question of

Younger abstention, it does not reach any other arguments.

                                       II.     Legal Standard

        “A pleading that states a claim for relief must contain . . . a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “When

evaluating a motion to dismiss [under Federal Rule of Civil Procedure 12(b)(6)], the Court must

treat the complaint’s factual allegations as true and afford the plaintiff the benefit of all

inferences that can be derived from the facts alleged.” Atlas Brew Works, LLC v. Barr, 391 F.

Supp. 3d 6, 11 (D.D.C. 2019) (internal quotations and citations omitted). Although the Court

accepts all well pleaded facts in the Complaint as true, “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “While a complaint . . . does not need detailed factual allegations, a plaintiff’s obligation

to provide the grounds of [its] entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Id. at 554–55




                                                   5
(internal quotations and citations omitted). The claim to relief must be “plausible on its face,”

enough to “nudge[ the] claims across the line from conceivable to plausible.” Id. at 570.

                                         III.    Analysis

       The Complaint alleges that the District of Columbia, acting through the Attorney

General, the Superior Court, and the receiver, Gilmore, has effected a taking of

               (a) the reasonable expectancy of the excess in market value the
               Property would have achieved under [Jefferson’s Substantial
               Rehabilitation] Plan over the market value the Property will have on
               the completion of the Receiver’s “Scenario 2” abatement work;

               (b) the reasonable expectancy of the increased rent revenues the
               Property would have achieved under the Housing Act under a
               substantial rehabilitation . . . ;

               (c) the lion’s share of [Jefferson’s] equity in the Property;

               (d) the portion of the $2,072,738 that [Jefferson] has been required
               to pay into the receivership thus far but that [Jefferson] will not
               recover in the form of improved Property value at the end of the
               receivership; and

               (e) the earning power of $2,072,738 during the period from payment
               of funds into the receivership until the receivership is terminated.

Compl. ¶ 158. Jefferson alleges that “[t]he District has thereby deprived [it] of all economically

beneficial use of the Property and the Protected Property Interests and has prevented the Property

from ever providing a reasonable rate of return.” Id. ¶ 159. The District responds that these

same issues are currently being litigated in the Superior Court, undercutting the necessity of

raising them in parallel proceedings here. See D.C. Mot. at 6–8.

       Although the Younger doctrine originally applied only to ongoing criminal prosecutions

in state court, 401 U.S. at 48–54, the Supreme Court later extended the doctrine to “pending civil

court proceedings in which important state interests are involved.” JMM Corp., 378 F.3d at

1126 (citing Huffman v. Pursue, Ltd., 420 U.S. 592, 604 (1975)). “[E]xcept in extraordinary




                                                  6
circumstances, a federal court should not enjoin a pending state proceeding (including an

administrative proceeding) that is judicial in nature and involves important state interests.” Id. at

1120 (citing Younger, 401 U.S. at 41) (other citations omitted). Younger applies to the District

of Columbia even if the federalism concerns underlying the doctrine are absent here. Id. at 1125.

       In JMM Corp., the District initiated administrative proceedings against an unlicensed

adult video store. Id. at 1119. The store sued to enjoin the enforcement action in federal court,

and then the District sued the store in Superior Court to enforce its order. Id. at 1120. The

district court dismissed the federal suit on the basis of Younger abstention and the D.C. Circuit

affirmed (deciding for the first time that the doctrine applies in the District of Columbia). Id. at

1120, 1128. In doing so, the Court of Appeals recognized that “the enforcement of zoning

regulations . . . constitutes an important state interest.” 378 F.3d at 1126. So long as the plaintiff

has “‘a full and fair opportunity to litigate’ its constitutional claims” in Superior Court,

abstention is appropriate. Id. at 1127 (quoting Ohio Civil Rights Comm’n v. Dayton Christian

Schs., Inc., 477 U.S. 619, 627 (1986)). Two exceptions to the doctrine are when “the pending

[District] action was brought in bad faith or for the purpose of harassing” the plaintiff or “where

a [District] statute is flagrantly and patently unconstitutional.” Id. (internal quotations omitted).

       Here, the District argues that its dispute with Jefferson is ongoing in Superior Court, that

it relates to important District interests (health and safety regulation of housing), that Jefferson

has an adequate forum in which to raise its constitutional concerns (Superior Court and the D.C.

Court of Appeals), and that there is no allegation that the District brought the suit in bad faith.

D.C. Mot. at 6–8. To be sure, the Complaint alleges that the Tenants Association and LEDC

have acted in bad faith by “induc[ing] the [Attorney General] to commence and prosecute the




                                                  7
District’s Receivership Case in furtherance of [their] Scheme [to gain control of the property],”

but the Complaint does not allege bad faith on the District’s part. Compl. ¶ 111.

        Jefferson responds by noting that abstention is disfavored and that “federal courts lack

the authority to abstain from the exercise of jurisdiction that has been conferred.” See Pl.’s

Mem. of P. & A. in Opp’n to Mot. to Dismiss of Defs. D.C. & Benjamin Gilmore (“Pl.’s D.C.

Opp’n”) at 5, ECF No. 14 (quoting New Orleans Pub. Serv., Inc. v. Council of the City of New

Orleans (“NOPSI”), 491 U.S. 350, 358 (1989)). It is true that, “[i]n the main, federal courts are

obliged to decide cases within the scope of federal jurisdiction” and therefore “[a]bstention is not

in order simply because a pending [Superior Court] proceeding involves the same subject

matter.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013) (citing NOPSI, 491 U.S. at

373). “[F]ederal courts ordinarily should entertain and resolve on the merits an action within the

scope of a jurisdictional grant, and should not ‘refus[e] to decide a case in deference to the

States.’” Id. at 73 (quoting NOPSI, 491 U.S. at 368 (alteration in original)).

        But there are certain “exceptional” circumstances in which Younger does apply: (1)

“ongoing state criminal prosecutions;” (2) “certain civil enforcement proceedings” that are “akin

to a criminal prosecution” and “are characteristically initiated to sanction the federal plaintiff . . .

for some wrongful act;” or (3) “pending civil proceedings involving certain orders uniquely in

furtherance of the state courts’ ability to perform their judicial function.” Pl.’s D.C. Opp’n at 6

(quoting Sprint, 571 U.S. at 78–79 (citing NOPSI, 491 U.S. at 368) (internal quotations

omitted)). Both sides agree that there is no ongoing criminal prosecution, see Pl.’s D.C. Opp’n

at 6; Defs. D.C. & Benjamin Gilmore’s Reply to Pl.’s Opp’n to Defs.’ Mot. to Dismiss (“D.C.

Reply”) at 3, ECF No. 18, so the question is whether the District’s suit against Jefferson is either

a “civil enforcement proceeding . . . akin to a criminal prosecution” or a “pending civil




                                                   8
proceeding[] involving certain orders uniquely in furtherance of the [Superior Court’s] ability to

perform [its] judicial function.” Sprint, 571 U.S. at 79.

         The Sprint Court listed several examples of the former category: “state-initiated

disciplinary proceedings against [a] lawyer for violation of state ethics rules,” Middlesex Cty.

Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982); “state-initiated administrative

proceedings to enforce state civil rights laws,” Ohio Civil Rights Comm’n, 477 U.S. 619; a

“state-initiated proceeding to gain custody of children allegedly abused by their parents,” Moore

v. Sims, 442 U.S. 415 (1979); a “civil proceeding brought by the State in its sovereign capacity to

recover welfare payments defendants had allegedly obtained by fraud,” Trainor v. Hernandez,

431 U.S. 434 (1977) (internal quotation omitted); and a “state-initiated proceeding to enforce

obscenity laws,” Huffman, 420 U.S. at 598. 571 U.S. at 79. These cases usually involve

investigations “culminating in the filing of a formal complaint or charges.” Id. at 79–80. Some

of those scenarios are analogous to the situation here—if federal courts should not disturb a

state’s civil enforcement action to remove children from their parents’ custody temporarily for

the sake of the children’s welfare, it would seem reasonable for courts to give states some leeway

to remove a property owner’s control over its tenants’ homes temporarily for the tenants’

welfare. See also Worldwide Moving & Storage, Inc. v. District of Columbia, 445 F.3d 422, 423,

426 (D.C. Cir. 2006) (abstaining from District’s civil enforcement action to stop moving

company from “misleading customers in violation of the D.C. Consumer Protection Procedures

Act”).

         Jefferson tries to distinguish those cases in four ways. First, it points to the type of relief

it seeks in this suit. See D.C. Opp’n at 7. Rather than asking for an injunction to prevent

Gilmore from exercising control over the property, Jefferson merely seeks a judicial declaration




                                                    9
that a taking (or a due process deprivation) has occurred and that Jefferson is entitled to just

compensation. Id. But Jefferson cites no cases for the proposition that a federal court’s

declaration that a taking has occurred would not interfere with the District’s enforcement

proceeding. But see Herrera v. City of Palmdale, 918 F.3d 1037 (9th Cir. 2019) (O’Scannlain,

J.) (upholding stay of § 1983 suit for damages alleging, among other claims, a taking of a motel

in a state-initiated nuisance suit because even a declaratory judgment or a damages remedy

would have preclusive effect on parallel state enforcement proceeding). And it is inconceivable

that the Superior Court would permit the receivership to remain in place in the face of a federal

judicial declaration that the entire process violates the Constitution, Jefferson’s assurances to the

contrary notwithstanding. See D.C. Opp’n at 8–9; Samuels v. Mackell, 401 U.S. 66, 72 (1971)

(“[O]rdinarily a declaratory judgment will result in precisely the same interference with and

disruption of state proceedings that the longstanding policy limiting injunctions was designed to

avoid.”). That is especially true when the federal plaintiff alleges that the Superior Court’s

actions themselves form part of the unconstitutional actions. See Compl. ¶ 168 (“The District’s

deprivation of [Jefferson’s] property resulted from a municipal policy, expressed in rulings of the

DC Superior Court in the District’s Receivership Case.” (emphasis added)).

        Jefferson also fails to explain how the Court would determine the appropriate level of

compensation given that work remains ongoing and costs are subject to change. That fact further

supports the proposition that Jefferson should raise its Fifth Amendment claims either in the

Superior Court (which is monitoring the progress and cost of renovations) or after the

receivership case ends (when there is no chance of federal interference with important District

interests).




                                                 10
       Second, Jefferson tries to distinguish receivership proceedings from other enforcement

actions. See D.C. Opp’n at 10–12. Receivership, it argues, is remedial rather than punitive in

nature. See id. at 10–11. It’s fast tracked, and the only decision a court makes is whether a mere

preponderance of the evidence suggests that the landlord can no longer care for the property. See

id. at 11. Relying on Family Division Trial Lawyers, Jefferson compares the Superior Court

proceedings to child neglect enforcement actions, which are also limited in scope and remedial in

nature. See id. (citing Family Div. Trial Lawyers of Super. Ct.-D.C., Inc. v. Moultrie, 725 F.2d

695 (D.C. Cir. 1984)).

       In Family Division, a group of attorneys brought a constitutional challenge to the

Superior Court’s practice of forcing lawyers to represent certain clients without compensation.

725 F.2d at 697. The attorneys regularly requested appointments to represent juveniles in

delinquency proceedings; that work was typically paid. Id. at 698–99. But, as a condition of

eligibility for juvenile delinquency work, the attorneys had to volunteer for uncompensated

appointments to represent indigent parents in child-neglect proceedings in the Superior Court’s

Family Division. Id. The lawyers moved for injunctive relief in the Superior Court, but their

motion was denied. Id. at 699. They appealed to the D.C. Court of Appeals but later withdrew

the appeals because they did not have enough money to cover their costs. Id. at 700. While their

appeals were pending, the group filed a federal takings suit, seeking compensation for their

previous work and injunctive relief to stop the practice going forward. Id.

       The D.C. Circuit ultimately held that abstention under Younger was inappropriate in part

because the D.C. Superior Court proceedings were not enforcement proceedings against the

federal plaintiffs. Id. at 700–04. The legal proceedings at issue targeted neglectful parents—the

lawyers merely assisted the Superior Court in the conduct of those proceedings. Id. at 700–04.




                                                11
Family Division was a constitutional challenge to a general administrative practice of the

Superior Court; there was no pending enforcement proceeding for the federal court to disrupt.

Id. at 702–03; see also id. at 711 n.2 (Starr, J., dissenting) (“Unlike Younger v. Harris, . . . and its

civil progeny, in this case there was no pending proceeding in the District of Columbia courts.

Moreover, as the majority correctly observes, any remedial order would not, as in O'Shea v.

Littleton, 414 U.S. 488 (1974), impinge upon the day-to-day operations of the superior court.”).

Here, of course, the District’s receivership case directly targets Jefferson in an effort to enforce

the D.C. Housing Code. And the content of that proceeding is identical to the claims Jefferson

brings here. Jefferson’s citation to Family Division is unavailing.

        For its part, the District notes that the Attorney General filed his complaint in the

Superior Court’s Civil Division (not in some specialized, limited forum) and, in addition to its

petition to place the property in receivership, alleged a violation of the D.C. Consumer

Protection Procedures Act, bringing the possibility of punitive sanctions to bear against

Jefferson. D.C. Reply at 5–6; see also id. Ex. 1, ECF No. 18-1; Carroll v. City of Mt. Clemens,

139 F.3d 1072, 1074–75 (6th Cir. 1998) (holding that Younger abstention was appropriate in

municipal enforcement action to enforce housing code violations against landlord when landlord

mounted constitutional challenge to the violated ordinance). Jefferson has not provided (either in

its papers or at a hearing on the Motions) specific facets of the Superior Court case that

distinguish it from a typical judicial proceeding.

        Third (and relatedly), Jefferson argues that it has had no opportunity to raise its

constitutional claims in Superior Court because of the expedited and limited nature of the

proceedings. See D.C. Opp’n at 12–15. It correctly notes that, in order for Younger abstention to

be appropriate, the plaintiff must “have a full and fair opportunity to litigate its constitutional




                                                  12
claims in [the Superior Court] proceedings.” JMM Corp., 378 F.3d at 1127 (citing Ohio Civil

Rights Comm’n, 477 U.S. at 627). “[T]he burden on this point rests on [Jefferson] to show ‘that

[District] procedural law barred presentation of [its] claims.’” Pennzoil Co. v. Texaco, Inc., 481

U.S. 1, 14 (1987) (quoting Moore, 442 U.S. at 432). Jefferson’s brief details the special

procedures in place to handle receivership petitions, though it ignores the Superior Court’s

additional duty to adjudicate the Attorney General’s claim under the Consumer Protection

Procedures Act. See D.C. Opp’n at 13.

       But Jefferson acknowledges that it has made no effort to raise the due process and takings

arguments in Superior Court and that the primary obstacle to litigating constitutional challenges

to the receivership is that “the judge wouldn’t be interested in hearing it.” While that may be

true (and may be grounds for an appeal), it’s a far cry from a structural defect in the forum itself

that would preclude Younger abstention. 2 In Hoai v. Sun Refining and Marketing, Inc., 866 F.2d

1515, 1519–20 (D.C. Cir. 1989), the D.C. Circuit recognized that where a Superior Court judge

attempts to limit the scope of the proceedings before him to issues of District law and separate

out the federal concerns, abstention is likely not appropriate. But in that instance, the federal

lawsuit preceded the Superior Court action, so the Superior Court judge was trying to limit the

extent to which he would have been duplicating issues already under litigation in federal court.




2
 Jefferson has also suggested that it may have lost its chance to bring a potentially compulsory
counterclaim against the District in Superior Court, or alternatively that the statute of limitations
may preclude it from bringing such a claim now. Aside from the fact that the receivership is
ongoing and would theoretically constitute a continuing Fifth Amendment violation that would
cure any statute-of-limitations concerns, a plaintiff’s failure to bring timely claims in Superior
Court does not somehow enable it to bring (or to attempt to bring) the same claims in another
court. Cf. Pumpelly v. Cook, 106 F.R.D. 238 (D.D.C. 1985) (dismissing Complaint that should
have been brought as a compulsory counterclaim in earlier litigation between the same Parties).



                                                 13
Id. That situation does not apply here, where Jefferson had an opportunity to try to raise these

issues in Superior Court but opted to file a new federal lawsuit instead.

       Jefferson’s citations to other cases in which federal courts found that abstention was

inappropriate because of insufficient opportunity to raise constitutional claims are also

unavailing, as those cases either involved specialized forums that limited the scope of litigation,

see, e.g., LaShawn A. by Moore v. Kelly, 990 F.2d 1319, 1323 (D.C. Cir. 1993) (“Proceedings in

the Family Division are . . . questionable vehicle[s] for adjudicating the claims raised in the

present case”), or situations in which the Superior Court’s Civil Division was reviewing the

decisions of administrative bodies and was therefore limited in its standard of review and ability

to consider claims not raised in administrative adjudications, see, e.g., Bridges v. Kelly, 84 F.3d

470, 477 (D.C. Cir. 1996) (“Nor have we found anything suggesting that, on appeal from the

[Office of Employee Appeals], the D.C. Superior Court or Court of Appeals could entertain

requests for relief that were not cognizable before the [Office of Employee Appeals].”). None of

that appears to be the case here, and “when a litigant has not attempted to present [its] federal

claims in related [District]-court proceedings, a federal court should assume that [District]

procedures will afford an adequate remedy, in the absence of unambiguous authority to the

contrary.” Pennzoil, 481 U.S. at 15.

       Finally, Jefferson argues that even if the Attorney General did not bring the enforcement

action in bad faith, the Tenants’ Association and LEDC allegedly acted in bad faith to cause the

District to bring the action by filing serial complaints as part of a conspiracy to take the property

for themselves. See D.C. Opp’n at 15–16. Jefferson correctly notes that abstention is

inappropriate when there is a “showing of bad faith, harassment, or some other extraordinary

circumstances.” Middlesex Cty., 457 U.S. at 435. But Jefferson cites no legal authority for the




                                                 14
proposition that federal courts may impute the motivations of third parties to the District of

Columbia’s official actions, initiated by the District in its governmental capacity. See Sprint,

571 U.S. at 80. Absent an allegation that the District itself acted in bad faith, there is no

“extraordinary circumstance[]” warranting federal intervention in the Superior Court case.

Middlesex Cty., 457 U.S. at 435.

                                         IV.     Conclusion

        The District has demonstrated that the Superior Court’s receivership case is an “ongoing

[District] proceeding[] that is judicial in nature,” that it “implicate[s] important [District]

interests,” and that it “afford[s] an adequate opportunity in which to raise the federal claims” that

Jefferson has raised in this Court. Hoai, 866 F.2d at 1518. The Court therefore finds that it is

appropriate to abstain from exercising its jurisdiction under Younger. 401 U.S. at 41. Jefferson

may attempt to raise its constitutional claims in the Superior Court or, once that case has

concluded, resurrect those claims in federal court. The Court declines to exercise supplemental

jurisdiction over Jefferson’s tort claim against the Tenants’ Association and LEDC.

        For the foregoing reasons, the District of Columbia’s Motion to Dismiss is GRANTED.

The Tenants’ Association and LEDC’s Motion to Dismiss is also GRANTED. All counts in the

Complaint are DISMISSED without prejudice. An Order will be entered contemporaneously

with this Memorandum Opinion.


DATE: April 9, 2020
                                                                CARL J. NICHOLS
                                                                United States District Judge




                                                  15
